Name: Commission Regulation (EEC) No 3026/87 of 8 October 1987 prolonging the first suspension of the advance fixing of the export refund for wheat gluten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/20 Official Journal of the European Communities 9 . 10 . 87 COMMISSION REGULATION (EEC) No 3026/87 of 8 October 1987 prolonging the first suspension of the advance fixing of the export refund for wheat gluten THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 2959/87 (3) suspended advance fixing of the export refund for wheat gluten , whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2959/87 '9 October 1987' is hereby replaced by '30 October 1987'. Article 2 This Regulation shall enter into force on 9 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 182, 3 . 7 . 1987, p . 40 . (3) OJ No L 279, 2. 10 . 1987, p . 14 .